Title: To James Madison from Sylvanus Bourne, 18 August 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


18 August 1804, Amsterdam. “I beg leave to acquaint the Merchants of the United States through the Channell of your department that for the benefit of the commerce of our Country I have appointed as Consular Agents on this Coast Mr. Tiede Christians for the Islands of Texel & Vlieland & Messrs. Rorf & sons (assisted by Mr. Wm. Worsdell[)] at the Helder to whom the Masters of Amn. Vessels will please apply on arrival for such aid & advice as they may need. I have also esteemed it to be my duty in order to counter act a monopoly of the Ships Brokers business in this Place which has for many Years operated injuriously to the Commerce of the U: States, to encourage another establishment in that line under the firm of Haines & which will at least afford our Merchants & Masters of Vessels the opportunity of a choice of that which they may prefer for attending to their concerns.”
